Citation Nr: 1544463	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  06-21 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial schedular rating higher than 10 percent from December 31, 1998 to October 23, 2008 for bilateral post-mammoplasty scars.

2.  Entitlement to an extraschedular rating for bilateral post-mammoplasty scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from December 1995 to December 1998.

This case initially came before the Board of Veterans' Appeals (Board) from a January 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted service connection and assigned an initial noncompensable rating for scars resulting from the Veteran's mammoplasty (breast reduction surgery).  The Veteran initiated a timely appeal with respect to that noncompensable rating.  In a February 2002 rating decision, the RO increased the Veteran's evaluation to 10 percent, effective June 15, 2000.  However, as that award did not constitute a complete grant of the benefits sought on appeal, the claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

During the pendency of this appeal, jurisdiction of the Veteran's claims file was transferred to the Newark, New Jersey RO.  Thereafter, in April 2011, the Veteran testified during a videoconference hearing with the Newark RO.  A transcript of the hearing has been associated with the claims file.

In a November 2011 decision, the Board determined that the Veteran's mammoplasty scars warranted an initial 10 percent rating for the period extending from the date of service connection (December 31, 1998) through June 14, 2000.  The Board then continued the Veteran's previously assigned 10 percent rating from June 15, 2000, to October 23, 2008, and awarded a higher 20 percent rating thereafter.  While the Veteran did not contest the 20 percent rating, she appealed the assignment of the initial 10 percent rating to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, the Court issued an October 2012 Order vacating the initial rating assignment and remanding the case to the Board for further action consistent with the terms of the Joint Motion.  In June 2013, the Board granted an initial 10 percent rating, but no higher, from December 31, 1998 to June 14, 2000, resulting in an initial rating of 10 percent being in effect from December 31, 1998 to October 23, 2008.  The Board otherwise denied a rating higher than 10 percent for this time period.  The Veteran appealed the decision to the Court.  Pursuant to a Joint Motion for Remand, the Court issued a June 2014 Order vacating the Board's decision denying a rating higher than 10 percent at any time prior to October 23, 2008 and remanding this issue to the Board for further action consistent with the terms of the Joint Motion.

In September 2014, the Board remanded the claim for a new VA scars examination and one was conducted in November 2014.  However, finding the examination report inadequate, the Board in April 2015 requested medical expert opinions pursuant to VHA Directive 1602-01 ("VHA opinions") from a plastic surgeon and a psychiatrist.  The requested opinions were received by the Board in June 2015, the Veteran and her representative were given notice and an opportunity to respond, and the Veteran's representative filed an Appellant's Brief in Response to Medical Expert Opinion in August 2015.  The case is thus ready for the Board's review.

Based on the psychiatrist's opinion, the Veteran's representative requested that the Veteran be granted service connection for mood disorders and depression.  The Board notes, however, that the Veteran is in receipt of service connection for mood disorder with depressive features (previously shown as depression), associated with scars, residuals of breast reduction surgery.  The Board will therefore not take action based upon this request.

For the reasons indicated below, the issue of entitlement to a higher initial rating for bilateral post-mammoplasty scars has been bifurcated into separate issues relating to schedular and extraschedular ratings.  The issue of entitlement to an extraschedular rating for bilateral post-mammoplasty scars is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran had bilateral mammoplasty in April 1997.

2.  The Veteran has had four scars residual to the bilateral mammoplasty from the December 31, 1998 effective date of service connection for this disability through October 22, 2008.

3.  The scars each measured approximately 28 centimeters (cm) x 0.5 cm.

4.  The scars were superficial, tender, and painful on examination, but were not unstable, poorly nourished, or ulcerated, and did not cause limitation of function of the affected part. 


CONCLUSION OF LAW

The criteria for an initial schedular rating higher than 10 percent for bilateral post-mammoplasty scars have not been met from December 31, 1998 to October 23, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7804 (prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  As noted above, the issues on appeal arise from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for post-mammoplasty scars.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  In any event, VA notified the Veteran in June 2008 of the information and evidence needed to substantiate and complete her increased rating claim, to include notice of what part of that evidence was to be provided by the Veteran, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  Although that notice was after the initial adjudication of the claim, the case was subsequently readjudicated, most recently in January 2015.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In addition, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, affording the Veteran multiple VA examinations as to the severity of her scars, and to the extent that those examinations were inadequate, requesting VHA opinions.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the April 2011 Board hearing, the undersigned explained the issue on appeal, asked questions to suggest the submission of evidence that may have been overlooked, and specifically noted that VA's duties pursuant to Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) and 38 C.F.R. § 3.103(c)(2) had been discussed.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant, 23 Vet. App. at 492.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Veteran is in receipt of staged 10 and 20 percent schedular ratings for her scars, but as explained below, only the time period prior to October 23, 2008 is at issue on this appeal.  For the following reasons, the Board finds that the uniform initial schedular rating of 10 percent for this time period is proper.

With regard to the period from October 23, 2008, as indicated by the Board in its June 2013 remand, the Veteran did not challenge the 20 percent rating that was granted from that date.  Moreover, the parties to the June 2014 Joint Motion specifically indicated that the only issue that remained on appeal at that time was "whether Appellant was entitled to a higher disability rating, at any time prior to October 23, 2008."  June 2014 Joint Motion, at 1.  Although the parties to the Joint Motion instructed that the Board consider the evidence dated after October 2008, it indicated that this evidence was to be considered "in relation to the increased rating claims, and in its extraschedular consideration, over the entire applicable appeal period."  June 2014 Joint Motion, at 6.  Based on the earlier statement in the June 2014 Joint Motion that the issue that remained on appeal and was being remanded was entitlement to a higher rating "at any time prior to October 23, 2008," and the fact that the Veteran did not challenge the 20 percent rating granted from that date, the Board finds that the "entire applicable appeal period" refers to the period from the December 31, 1998 effective date of the grant of service connection to October 23, 2008.  The Board will therefore not consider whether the Veteran is entitled to a rating higher than 20 percent for her scars from October 23, 2008, although it will consider evidence created and received after this date in making this determination.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014), vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015) ("when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion").

As to the whether the Veteran is entitled to an initial schedular rating higher than 10 percent from December 31, 1998 to October 23, 2008, the Veteran's post-mammoplasty scars were rated under 38 C.F.R. § 4.118, DC 7804, applicable to superficial, painful, or tender scars under DC 7804 in effect prior to and from August 30, 2002 as discussed below. 

The Board has considered applying alternate diagnostic codes to evaluate the Veteran's service-connected disability.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The criteria for rating the skin in 38 C.F.R. § 4.118, have been revised twice since the December 31, 1998 effective date of the grant of service connection, first in August 2002 and later in October 2008.  See 67 Fed. Reg. 49,590-595 (effective August 30, 2002); 73 Fed. Reg. 52710 (effective October 23, 2008).  However, the most recent version of those codes does not retroactively extend to the appeals period at issue - i.e., the period before October 23, 2008 - and, thus, need not be specifically addressed.  Conversely, the scar codes in effect both prior to and immediately after August 30, 2002, are for application.  Accordingly, the Board now turns to the specific diagnostic criteria contained in those rating codes.
Under the criteria that took effect prior to August 30, 2002, compensation is warranted for scars that involve the head, face or neck and are moderately disfiguring (DC 7800); are the result of a third degree burn that exceed an area or areas of six square inches (38.7 square centimeters) (DC 7801); are the result of a second degree burn that involves an area or areas approximating one square foot (0.1 square meters) (DC 7802); are superficial and poorly nourished with repeated ulceration (DC 7803); or are superficial, tender, and painful on objective demonstration (DC 7804).  In addition, the pre-August 30, 2002, criteria direct that scars not otherwise ratable under the other diagnostic codes are to be evaluated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (1996).

Pursuant to the criteria that took effect on August 30, 2002, compensation is warranted for scars affecting the head, face or neck that are associated with one or more characteristics of disfigurement (DC 7800); are deep or productive of restricted motion and exceed an area of areas of 6 square inches (39 square centimeters) (DC 7801); are superficial, not productive of limitation of motion, and involve an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); are superficial and unstable (DC 7803); or are superficial and painful on examination (DC 7804). 38 C.F.R. § 4.118, DCs 7800-7804 (effective August 30, 2002).  Moreover, as with the older criteria, scars not otherwise contemplated by the other diagnostic codes are to be rated based upon functional impairment of the affected part.  38 C.F.R. § 4.118, DC 7805 (effective August 30, 2002).

Both the diagnostic codes in effect prior to and after August 30, 2002, define an unstable scar as one manifested by frequent loss of skin over the affected area.  See 38 C.F.R. § 4.118, DC 7804, Note (1) (prior to and effective August 30, 2002).
In applying the both versions of the aforementioned codes, the Board has an obligation to consider which version (if any) will yield the most favorable evaluation based upon the evidence presented.  See VAOPGCPREC 7-2003; 69 Fed. Reg. 25174, 25179 (May 5, 2004) (noting that new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation, while a liberalizing law or regulation does not have prohibited "retroactive effects").

In this case, the evidence reflects periodic treatment for chronic pain at the lateral aspects of the Veteran's chest, which she indicated has persisted since her April 1997 breast reduction surgery.  Also of record are reports of VA examinations, conducted in May 1999 and September 2001.  Those examination reports collectively show that the Veteran's breast reduction surgery has resulted in four hypertrophic scars, each of which measures approximately 28 cm x 0.5 cm.  The scars, which extend over the Veteran's lateral, lower, and medial breasts, are numb to the touch, occasionally painful, and productive of post-inflammatory hyperpigmentation.  This evidence reflects that none of the scars qualifies as unstable, poorly nourished, or ulcerated for VA rating purposes, and did not cause limitation of function of the affected part, and there has been no argument to the contrary throughout the course of the appeal.  See 38 C.F.R. § 4.118, DC 7804, Note (1) (prior to and effective August 30, 2002).
 
In addition to the foregoing clinical findings, the evidence obtained during the relevant appeals period includes a June 2000 written statement in which the representative of the Veteran relates her complaints of painful breast reduction scars.  In a subsequent July 2008 written statement, the Veteran herself attests to numbness, tenderness, and pain in the vicinity of those scars.  She alleges that those symptoms have worsened, in general, during the pendency of the appeal and are exacerbated, in particular, by variations in temperature.

The above evidence reflects that an initial rating of 10 percent is warranted from December 31, 1998 rating under both the pre- and post-August 30, 2002 versions of DC 7804.  Significantly, there is no evidence that under the rating criteria the Veteran is entitled to a schedular rating higher than 10 percent for her scars.  Nor is there argument, other than that made in the October 2012 and June 2014 Joint Motions and addressed below, that a schedular rating higher than 10 percent is warranted under any of the applicable criteria.

In the October 2012 Joint Motion, the parties criticized the Board for failing to reconcile its award of a single 10 percent evaluation prior to October 23, 2008, with its finding that the Veteran had multiple scars during the same rating period, noting:

It is unclear why the Board determined that Appellant's scars warranted only the one rating . . . for the period prior to October 23, 2008, when the Board found she had four scars during that time period. . . . For the period prior to October 23, 2008, DC 7804 states '[s]cars which are painful on examination may be rated a maximum rating of 10 percent disabling.'  Unlike the DC 7804 in effect October 23, 2008, the criteria prior to that time do[] not include the number of scars in the rating criteria. On remand the Board should discuss this apparent contradiction and provide an adequate statement of reasons or bases for assigning the one rating for the four scars for the period prior to October 23, 2008.

See October 2012 Joint Motion at 3.  After the Board addressed this argument in its June 2013 decision, the parties to the June 2014 Joint Motion did not identify any flaw in the Board's analysis in this regard.  The Board will therefore adhere to its analysis for the following reasons.

Unlike the most recent version of DC 7804, the diagnostic criteria in effect before October 23, 2008, do not provide for distinct disability ratings based on the various numbers of scars at issue.  Those earlier versions of DC 7804 expressly contemplate multiple scars in the assignment of a single rating.  This is clear from the use of the plural "scars" in the rating criteria.

As discussed above, the pre-August 30, 2002, version of DC 7804 allows for a single 10 percent disability rating for scars that are superficial, tender, and painful on objective demonstration.  The subsequent version of that code contains similar criteria, envisioning a rating of 10 percent for scars that are superficial and painful on examination.  Significantly, neither version of DC 7804 authorizes separate evaluations for multiple scars that meet its respective rating criteria.  Nor do any of the other applicable codes governing scars. To the contrary, Note 1 to the pre-August 30, 2002, version of DC 7801 expressly states that only scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are to be separately rated and combined in accordance with 38 C.F.R. § 4.25. 38 C.F.R. § 4.118, DC 7801, Note 1.  Accordingly, reading the regulation as a whole leads to the conclusion that if separate ratings are prohibited for deep or functionally restrictive scars that are not widely separated, then such ratings are likewise impermissible for superficial, painful, and tender scars that are in close proximity.

Moreover, given that the surgical scars in this case are productive of overlapping symptoms, specifically, pain, tenderness, and numbness, the Board has no basis to conclude that such scars are tantamount to "separate and distinct manifestations" of the same injury.  It follows that the assignment of separate ratings would be tantamount to pyramiding and is therefore impermissible.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  The Board's reasoning in this regard is unaltered by the fact that there are four surgical scars, instead of just one, since all of those scars are accompanied by the same underlying symptomatology.  Id.

In addition to the language of the scar codes themselves and the anti-pyramiding provisions, the Board is guided by the Court's discussion in Jones v. Principi, 18 Vet. App. 248 (2004).  As in the instant case, a key question underlying that precedential decision was whether separate ratings were assignable for multiple scars under the pre-October 2008 versions of DC 7804.  Jones, 18 Vet. App. at 261. The Jones Court ultimately declined to resolve that question, but nevertheless surmised in dicta that there were "a variety of interpretative issues" that needed to be addressed before such a rating assignment could be made.  The Court noted that "38 C.F.R. § 4.118, as it pertains to scarring, references both 'scars' and 'scar,' and the consequences of such intermittent use of the plural and the singular are not entirely unclear."  Id.  The Court also stated, "DC 7804 under which the appellant seeks multiple ratings contains the plural and its 'Note (1)' contains the singular, and that there was a "possible disconnect between DC 7804, which may permit unlimited multiple ratings for less significant scarring, and DC 7800, which addresses more significant scarring but provides a maximum rating of 80 [percent]."  Id. The Court also noted that "it appears that interpreting 'superficial[ and] painful' (38 C.F.R. § 4.118, DC 7804) to mean that each scar, regardless of size or physical location, could be rated at 10% may not comport with DC 7801, which provides ratings for severe scarring, of which the ceiling is a maximum 40% rating for a '[s]car[ ], other than [the] head, face, or neck, that [is] deep or that cause[s] limited motion,' for an 'area or areas' exceeding one square foot."  Id.  The Court also indicated that "DC 7801 appears to account for the physical size of a scar but not the number of scars."  Id.

The Jones Court's discussion illustrates the potential incongruity arising from the assignment of separate ratings for multiple superficial scars under DC 7804.  Such a rating assignment not only would appear to flout the language of the code itself, which specifies a single evaluation for plural scars, but could also lead to higher compensation for superficial scarring than for more significant disfigurement, as set forth in DCs 7800 and 7801.

Compounding this overall incongruity is the fact that, under the current version of DC 7804, a maximum 30 percent rating is permitted for "five or more scars that are unstable or painful."  38 C.F.R. § 4.118, DC 7804 (effective October 23, 2008).  In contrast, under the Veteran's proposed interpretation of the earlier versions of that code, the same manifestations would warrant no fewer than five separate 10 percent ratings, and conceivably far greater compensation, if the total number of scars were large enough. This, in turn, could widen the gulf in compensation between disability claimants who, like the Veteran, sought increased ratings for superficial scars prior to October 23, 2008, and those with similar claims that were received on or after that date.

Significantly, there is no indication in the final rule promulgating the October 23, 2008, scar code revisions, or in the public comments accompanying it, that VA in any way intended those regulatory changes to result in lower disability ratings. See 73 Fed. Reg. 54,708 (Oct. 23, 2008).  In fact, VA appeared to have the opposite intention, given its willingness to alter the proposed final rule in order to avoid such an outcome.  See id. at 54,709 ("We do not intend the proposed regulation to produce a lower evaluation for scars of the trunk, and we agree that this could happen under the criteria we proposed . . . Accordingly, we have changed the first sentence of proposed note 2 under diagnostic codes 7801 and 7802 . . . ").  As such, for the Board to construe the earlier versions of DC 7804 in a manner that presupposes a rating disparity with the later diagnostic criteria would appear inconsistent with the underlying purpose of those amendments.

For the foregoing reasons, the Board interprets each of the pre-October 23, 2008, versions of DC 7804 as providing for a single disability rating for superficial scarring, irrespective of the total number of scars at issue. Accordingly, the Board finds that, for the appeals period prior to October 23, 2008, the Veteran's four breast reduction surgical scars were adequately compensated by the single 10 percent rating assigned under that diagnostic code. As discussed, 10 percent was the maximum evaluation then available under DC 7804.

Moreover, the Veteran has not alleged, and, as the discussion above reflects, the evidence does not show, that her service-connected scars warrant any higher or separate rating under any of the other potentially applicable criteria for rating the skin.  Therefore, the Board finds that, for the foregoing appeals period, higher or separate evaluations are unwarranted under the versions of DCs 7800, 7801, 7802, 7803, and 7805 in effect both prior to and after August 30, 2002.  38 C.F.R. § 4.118, DCs 7800-7803, 7805 (effective prior to and after August 30, 2002).

The Board also finds that increased compensation is unwarranted under any other provision of the Rating Schedule.  The Veteran has neither contended nor otherwise suggested that, for the appeals period from to October 22, 2008, her breast reduction surgery was productive of residuals that fell outside the ambit of 38 C.F.R. § 4.118, and there does not appear to be any other schedular provisions that could be used to rate her service-connected disability.

In reaching the above conclusions, the Board has, pursuant to the instructions in the June 2014 Joint Motion, considered the post October 23, 2008 evidence.  This evidence includes the Veteran's December 2008 statement that both of her nipples were sensitive and painful to the touch and her April 2011 testimony that she had pain on the left and right side of the breasts underneath her arms and also in the middle of the breasts and that she had pain all of the time (as opposed to pain on palpation only), especially on the sides, such that she had to use a special bra."  June 2014 Joint Motion, at 5.  The Board has also considered the evidence cited by the parties to the Joint Motion prior to this date, including her June 2000 statement that the scars from her breast reduction had keloided, the notation in the September 2001 VA examination that the scars were noted to be numb and painful at times with rubbing of the bra, and the Veteran's statement in July 2008 that she had pain in her breasts when the weather changed, when she ate hot food, when she would get out of the shower, and that the pain could last 45 minutes.  The Board has also considered the May 2015 VHA opinion of the psychiatrist and the June 2015 opinion of the plastic surgeon.  As discussed in the remand section below, those opinions, along with the above evidence cited by the parties to the Joint Motion, indicate that the Veteran experienced symptoms not listed in the criteria for rating the skin.  In this regard, the Board notes that the parties to the Joint Motion cited the above evidence as indicating that the Board did not adequately explain how the Veteran's disability is contemplated by the assigned schedular rating.  See June 2014 Joint Motion, at 4 ("the parties concur that the Board erred in its decision because it did not adequately explain how Appellant's disability is contemplated by the assigned schedular rating").  For the reasons discussed in the remand section below, the Board finds that the above evidence reflects that the Veteran experiences symptoms that are not contemplated in the rating criteria for the skin.  As this evidence therefore does not warrant a higher schedular rating (as opposed to an extraschedular rating as discussed below), it does not alter the Board's analysis above.

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's post-mammoplasty scars did not more nearly approximate the criteria for any higher or separate rating under any potentially applicable diagnostic code for any period between December 31, 1998 and October 23, 2008, to include the criteria in effect prior to and after August 30, 2002.   The benefit of the doubt doctrine is therefore not for application and the claim for an initial schedular rating higher than 10 percent from December 31, 1998 to October 23, 2008, must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial schedular rating higher than 10 percent from December 31, 1998 to October 23, 2008 for bilateral post-mammoplasty scars is denied.

REMAND

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, such as marked interference with employment and frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

As noted above, the lay and medical evidence reflects that the Veteran's scars have caused symptoms that are not listed in the criteria for rating disabilities of the skin.  These include psychiatric manifestations and keloids, numbness, pain in the breasts with weather changes, eating hot foods, and getting out of the shower, and nipples painful to the touch, constant pain on the sides and middle of the breasts, reportedly requiring the use of a special bra.  The Board requested opinions as to whether these symptoms were due to the service connected scars and whether they were productive of social or occupational impairment or any other functional loss.

In his May 2015 VHA opinion, the psychiatrist indicated that the Veteran's mood symptoms are associated with her bilateral post mammoplasty scars.  Specifically, he wrote that symptoms of keloids, numbness, and self-consciousness about a perceived unsuccessful breast surgery could be contributing to her symptoms of crying spells, sadness, hopelessness, helplessness, mood swings, intermittent insomnia, isolation, and social withdrawal, and each of these symptoms would have the potential to have negative effects on social and occupational functioning.

In her June 2015 VHA opinion, the plastic surgeon indicated that chronic numbness, hardness and sensitivity in the vicinity of the nipples were likely related to the scars, as these were common for post-reduction mammoplasty patients.  She found, however, based on her personal clinical experience and review of the medical literature, that there was no known association between weather, food, and shower related symptoms and the breast reduction surgery.  She also found that based on the nature of the surgery, it would be very unusual for neuropathic symptoms to be bilateral and it was unlikely that the Veteran's neurologic symptoms were due to the scars, particularly since they would have likely been reported early in the postoperative period and not years later.  As to the keloid scars, the plastic surgeon found that the scars appeared stretched and hyperpigmented, which is a known outcome of breast reduction surgery, but which do not, in and of themselves, represent a source of functional loss or social or occupational impairment.  In her summary, the plastic surgeon indicated that the complaints of numbness and hypersensitivity were known potential outcomes of the mammoplasty, but that they were not known to be productive of social or occupational impairment or functional loss.

The above reflects that there were at least some symptoms of the scars, in particular the psychiatric symptoms, that are not listed in the criteria for rating disabilities of the skin and that interfere with employment.  Consequently, the first two steps of the Thun inquiry have been met and a remand for referral of the claim for an extraschedular rating for bilateral post-mammoplasty scars is warranted.  As noted, the Veteran is in receipt of service connection for mood disorder with depressive features (previously shown as depression), associated with the service connected scars, and this disability is rated 30 percent.  A remand for referral of an extraschedular rating is nonetheless warranted under Thun.

Accordingly, the claim for an extraschedular rating for bilateral post- mammoplasty scars is REMANDED for the following action:

1.  Refer the claim for an extraschedular rating for bilateral post-mammoplasty scars to the Under Secretary for Benefits or the Director of Compensation Service for consideration of whether an extraschedular rating is warranted.  

2.  After the above development has been completed, readjudicate the claim for entitlement to an extraschedular rating for bilateral post-mammoplasty scars.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate\action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


